732 So. 2d 500 (1999)
STATE of Florida, Appellant,
v.
Jake MURRAY, Jr., Appellee.
No. 98-3072.
District Court of Appeal of Florida, Fifth District.
May 28, 1999.
Robert A. Butterworth, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellant.
James B. Gibson, Public Defender, and Dee Ball, Assistant Public Defender, Daytona Beach, for Appellee.
*501 COBB, J.
The trial court declared the Prison Releasee Reoffender Act[1] unconstitutional and the state appeals. We reverse for the reasons set forth in Speed v. State, 732 So. 2d 17 (Fla. 5th DCA 1999).
REVERSED.
GRIFFIN, C.J. and GOSHORN, J., concur.
NOTES
[1]  See Ch. 97-239, Laws of Fla. (effective May 30, 1997).